DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021, has been entered.
 	Claims 61-74 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Bernard G. Pike on 9/24/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claims 61-63 (Cancel). 
Claim 64 (Amend) A continuous pour process for the manufacture of a composite structural solid 
material comprising a thermoset resin and copper oxide particles substantially uniformly

mixing a filler with copper oxide until well blended to form a filler-copper oxide blend, wherein the filler-copper oxide blend oxide has a ratio of filler to copper oxide in the range of 20:1 to 1:2;
stepwise, subsequently mixing said filler-copper oxide blend with a thermoset resin, a copper oxide containing masterbatch, and optionally a pigment to form a copper oxide containing blended composition;
stepwise, subsequently mixing a catalyst with said copper oxide containing blended composition to form a polymerizable composite structural material;
distributing said polymerizable composite structural material in a mold; and
providing conditions for polymerization of said polymerizable composite structural material, thereby preparing a composite structural solid material wherein the copper oxide is present at a concentration ranging from 15% to 50% w/w and wherein a portion of said copper oxide particles are surface exposed.

Conclusion
Claims 64-74 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618